 Case 2:19-cv-00040-LGW-BWC Document 73 Filed 06/16/20 Page 1 of 4


                                                                                FILED
                                                                     John E. Triplett, Acting Clerk



           In the United States District Court
                                                                      United States District Court

                                                                 By CAsbell at 11:49 am, Jun 16, 2020




           for the Southern District of Georgia
                   Brunswick Division

NEW COVENANT CHURCH, INC.,
CARLOS L. WILLIAMS, FELICIA
WILLIAMS, individually and on
behalf of others similarly                     No. 2:19—CV-40
situated, CATHERINE ARMSTRONG,
and CYNTHIA NELSON,

     Plaintiffs,

     v.

CARLA FUTCH, S. FERGUSON,
SAMANTHA SPAULDING, CHAD
HENLEY, and RICKY JACK HALL, in
their individual and official
capacities as Police Officers
for the City of Brunswick,
Georgia;

     Defendants.

                                 ORDER

     Plaintiffs initiated this action on March 15, 2019 in Glynn

County Superior Court.      Dkt. No. 1-1.      Defendants removed the

action to this Court on March 21, 2019.       Dkt. No. 1.     Plaintiffs

have since amended their complaint four times. Dkt. Nos. 12, 58,

67, 71. Before the last amendment, which was only for the purpose

of substituting named Defendant Ricky Hall for the “one unknown

officer,” Defendants moved to dismiss any class claims Plaintiffs
 Case 2:19-cv-00040-LGW-BWC Document 73 Filed 06/16/20 Page 2 of 4



might attempt to assert. Dkt. No. 68. In their Answer to the most

recently amended complaint, Defendants state:

     Because Plaintiffs’ motion for leave to amend to add
     Hall was not mooted by the filing of an amended (but,
     with respect to Hall, substantively unchanged) pleading,
     Defendants assume that the Court likewise will not
     consider their motion to dismiss class claims to have
     been mooted by the filing of an amended (but
     substantively identical) pleading. Both for the reasons
     set forth in Defendants’ motion, and on the basis that
     the motion is unopposed, that motion should be granted.
     In the event that the Court does consider the filing of
     Plaintiffs’ Fourth Amended Complaint to have mooted
     Defendants’ motion to dismiss class claims, Defendants
     hereby renew and republish that motion with respect to
     the Fourth Amended Complaint.

Dkt. No. 72 at 4.    The Court will now address Defendants’ motion

to dismiss class claims.    Dkt. No. 68.

                            LEGAL STANDARD

     Under Rule 15(a)(2) of the Federal Rules of Civil Procedure,

after the time for amending a pleading as a matter of course has

passed, “a party may amend its pleading only with the opposing

party's written consent or the court's leave.” An amended pleading

“supersedes the former pleading” such that “the original pleading

is abandoned by the amendment, and is no longer a part of the

pleader's averments against his adversary.”        Dresdner Bank AG v.

M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006) (internal

quotation marks and citation omitted); see also Fritz v. Standard

Sec. Life Ins. Co., 676 F.2d 1356, 1358 (11th Cir. 1982) (citations




                                   2
 Case 2:19-cv-00040-LGW-BWC Document 73 Filed 06/16/20 Page 3 of 4



omitted)    (“Under   the    Federal       Rules,    an    amended    complaint

supersedes the original complaint.”).

                               DISCUSSION

     Plaintiffs    obtained    the   Court’s        consent    to   amend   their

complaint for the fourth time.       Dkt. No. 70.         As such, Plaintiffs’

latest amended complaint, dkt. no. 71, supersedes their previously

filed amended complaint, dkt. no. 67.                 Defendants’ motion to

dismiss class claims, dkt. no. 68, has thus been rendered moot by

Plaintiffs’ filing of their amended complaint.                See S. Pilot Ins.

Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1287 (N.D. Ga.), order

clarified on other grounds, 15 F. Supp. 3d 1329 (N.D. Ga. 2013)

(citing Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210,

1215 (11th Cir. 2006); Fritz v. Standard Sec. Life Ins. Co., 676

F.2d 1356, 1358 (11th Cir. 1982)). Defendants’ assumption that

they should not have to renew their motion to dismiss via a new

filing is, thus, mistaken.

     Defendants are correct that Plaintiffs’ latest amendment is

different from the previously filed complaint only with respect to

Defendant   Hall   being    substituted      for    the   unnamed    defendant.

Defendants are also correct that Plaintiffs filed no response to

Defendants’ motion to dismiss class claims before the time for

doing so had expired.       As such, the Court finds it appropriate,

under the circumstances, to grant Defendants leave to amend their

response to Plaintiffs’ fourth amended complaint, dkt. no. 71.


                                       3
 Case 2:19-cv-00040-LGW-BWC Document 73 Filed 06/16/20 Page 4 of 4



Any responsive motion must be filed as a separate entry upon the

docket.   Defendants should file any amended response within ten

(10) days of the date of this Order.

                              CONCLUSION

     Defendants’ motion to dismiss class claims, dkt. no. 68, is

DENIED as moot.     Defendants have ten (10) days to amend their

response to Plaintiffs’ fourth amended complaint.

     SO ORDERED, this 16th day of June, 2020.




                                                                ___
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   4
